Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10,  11 are objected to because of the following informalities:  
Claims 3 and 10: “patches of associated with the MSI status” should read “patches associated with the MSI status”.
Claim 11: “patches comprises” should read “patches comprise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 9, the phrase "other" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8: Step 1: the claim is directed to statuary category.
Step 2A prong one: 
The limitation of “apply a statistical model to analyze the set of stained histopathology images and generate a trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  That is, other than reciting “apply a statistical model”, nothing in the claim element precludes the step from practically being performed in the mind. The prediction is recited in high level without any specifics such that one can predict MSI status by simple statistical model/method. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim contains the following additional element – 1) “obtain a set of stained histopathology images from one or more image sources, the set of stained histopathology images having a first cancer type-specific bias or a first data source-specific bias”;  2) “store in a database, using the .
However, such additional elements represent mere data gathering.  Furthermore, the processor and storage database are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Even when view in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a processor/storage amounts to no more than mere instructions to apply the exception using a generic computer component.
Furthermore, the additional element of data gathering and storage (either from a particular data store or data type) amounts a field of use.  See MPEP 2106.05(h)
As such, these additional elements do not provide an inventive concept. The claim is not patent eligible.

Claim 9: Step 2A prong one: 
The limitation of “The computing device of claim 8, wherein the statistical model is a Neural Network, Support Vector Machine (SVM), or other machine learning process”, as drafted, is a process that, under its broadest reasonable interpretation, still covers performance of the limitation in the mind with/without pen and paper.  
Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim contain additional element “Neural Network, Support Vector Machine (SVM) or other machine learning process”.  


Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Popovici
et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017)
8. A computing device configured to generate an image-based microsatellite instability (MSI) prediction model, the computing device comprising one or more processors configured to: 
obtain a set of stained histopathology images from one or more image sources (See e.g. abstract.  Fig. 1 and section 1.2 on image acquisition and preprocessing), the set of stained histopathology images having a first cancer type-specific bias or a first data source-specific bias (See e.g. abstract.  Fig. 1 and section 1.2 on stained image and cancer type T or N); 
store in a database, using the one or more computing devices, an association between the histopathology slide images and the plurality of MSI classification labels; and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

apply a statistical model to analyze the set of stained histopathology images and generate a trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images (See e.g. abstract “we investigated the possibility of building image-

9. The computing device of claim 8, wherein the statistical model is a Neural Network (See e.g. section 1.3 on CNN), Support Vector Machine (SVM) (See e.g. section 1.5 on SVM), or other machine learning process (See e.g. section 1.5 on decision tree).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovici et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017) in view of Zhang et al (“Aspect-augmented Adversarial Networks for Domain Adaptation” 2017)
1. Popovici disclose a computing device configured to generate an image-based microsatellite instability (MSI) prediction model, the computing device comprising one or more processors configured to: 
obtain a set of stained histopathology images from one or more image sources (See e.g. abstract.  Fig. 1 and section 1.2 on image acquisition and preprocessing), the set of stained histopathology images having a first cancer type-specific bias or a first data source-specific bias (See e.g. abstract.  Fig. 1 and section 1.2 on stained image and cancer type T); 
store in a database, using the one or more computing devices, an association between the histopathology slide images and the plurality of MSI classification labels; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

apply a statistical model to analyze the set of stained histopathology images and generate an initial baseline MSI prediction model, the initial baseline MSI prediction model exhibiting cancer type-specific bias or data source-specific bias (See e.g. abstract “we investigated the possibility of building image-based classifiers able to predict the molecular subtypes”.  See also section 1.5 on classifier training and performance estimation.  Section 2.3 “high microsatellite instability (MSI) was almost exclusively found in Subtype C”); 
Popovici fails to disclose the idea of adversarial training, and applied adversarial trained model.
Zhang disclose neural method (thereby in same field of endeavor) and apply an adversarial training to the baseline MSI prediction model (See e.g. abstract); and generate an adversarial trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images, the adversarial trained MSI prediction model characterized by a reduction in cancer type-specific bias or data source-specific bias in comparison to the initial baseline MSI prediction status model (See e.g. abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model of Popovici to incorporate adversarial training of Zhang.
Given the advantage of performance improvement, one having ordinary skill in the art would have been motivated to make this obvious modification.

Popovici disclose the computing device of claim 1, wherein the statistical model is a Neural Network (See e.g. section 1.3 on CNN), Support Vector Machine (SVM) (See e.g. section 1.5 on SVM), or other machine learning process (See e.g. section 1.5 on decision tree).

Claim 7 is drawn to claim above and is rejected for the same reasons.

Claim 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovici et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017) in view of Zhang et al (“Aspect-augmented Adversarial Networks for Domain Adaptation” 2017) and further in view of Springenberg et al (“STRIVING FOR SIMPLICITY: THE ALL CONVOLUTIONAL NET” 2015)
3. Popovici disclose the computing device of claim 1, wherein the one or more processors are configured to: 
obtain at least one of the subsequent stained histopathology images (See e.g. section 1.5 on cross validation); apply the 
Zhang disclose adversarial training (See e.g. abstract ).
However, neither Popovici nor Zhang disclose the idea of guided backpropagation.
Springenberg disclose convolutional network (thereby in same field of endeavor) and generate a guided backpropagation (section 3.4) 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model of Popovici to incorporate guided backpropagation of Springenberg.
Given the advantage of backward flow prevention and remarkably well performance, one having ordinary skill in the art would have been motivated to make this obvious modification.


4. Popovici disclose the computing device of claim 3, wherein the patches comprise pixels or groups of pixels (see e.g. section 1.3).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


5. Popovici disclose the computing device of claim 3, wherein the patches are characterized by topology and/or morphology of pixels or groups of pixels (see e.g. section 1.3).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

.

Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovici et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017) in view of Zhang et al (“Aspect-augmented Adversarial Networks for Domain Adaptation” 2017), Springenberg et al (“STRIVING FOR SIMPLICITY: THE ALL CONVOLUTIONAL NET” 2015) and further in view of Mehta et al (“Multilabel multiclass classification of OCT images augmented with age, gender and visual acuity data” May 8, 2018)
6. Mehta disclose CNN (thereby in same field of endeavor) and wherein the one or more processors are configured to examine the 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model of Popovici to incorporate gradient-weighted class activation map of Mehta.
Given the advantage of ability to interpret what the models are learning and/or to produce visualization is are higher resolution and class discriminative, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13 is drawn to claim above and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/            Primary Examiner, Art Unit 2127